Exhibit 10.1

VISA INC.

2007 EQUITY INCENTIVE COMPENSATION PLAN

(Amended and Restated as of January 31, 2012)

ARTICLE I

ESTABLISHMENT; PURPOSES; AND DURATION

1.1          Establishment of the Plan.  The Plan permits the grant of
Non-Qualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares,
Cash-Based Awards and Other Stock-Based Awards. Following adoption of the Plan
by the Board of Directors, the Plan shall become effective upon the date on
which the Plan is approved by the Company’s stockholders, which approval must
occur within the period ending twelve (12) months after the date the Plan is
adopted by the Board. The Plan shall remain in effect as provided in Section 1.3

1.2          Purposes of the Plan.  The purposes of the Plan are to provide
additional incentives to non-employee directors of the Company and to those
officers, employees and consultants of the Company, Subsidiaries and Affiliates
whose substantial contributions are essential to the continued growth and
success of the business of the Company and the Subsidiaries and Affiliates, in
order to strengthen their commitment to the Company and the Subsidiaries and
Affiliates, and to attract and retain competent and dedicated individuals whose
efforts will result in the long-term growth and profitability of the Company and
to further align the interests of such non-employee directors, officers,
employees and consultants with the interests of the stockholders of the Company.

1.3          Duration of the Plan.  The Plan shall commence on the Effective
Date, and shall remain in effect, subject to the right of the Board of Directors
to amend or terminate the Plan at any time pursuant to Article XVI, until all
Shares subject to it shall have been delivered, and any restrictions on such
Shares have lapsed, pursuant to the Plan’s provisions. However, in no event may
an Award be granted under the Plan on or after ten (10) years from the Effective
Date.

ARTICLE II

DEFINITIONS

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

2.1          “Affiliate” means any entity (other than the Company and any
Subsidiary) (a) in which the Company owns or controls, directly or indirectly
fifty percent (50%) or more of the voting power or economic interests of such
entity, or (b) that is affiliated with the Company through stock or equity
ownership or otherwise and is designated as an Affiliate for purposes of the
Plan by the Committee.

2.2          “Assumed” means that pursuant to a transaction resulting in a
Change of Control, either (a) the Award is expressly affirmed by the Company or
(b) the contractual obligations represented by the Award are expressly assumed
(and not simply by operation of law) by the surviving or successor corporation
or entity to the Company, or any parent or subsidiary of either thereof, or any
other corporation or entity that is a party to the transaction resulting in the
Change of Control, in connection with such Change of Control, with appropriate
adjustments to the number and kind of securities of such surviving or successor
corporation or entity, or such other applicable parent, subsidiary, corporation
or entity, subject to the Award and the exercise

 

1



--------------------------------------------------------------------------------

or purchase price thereof, which preserves the compensation element of the Award
existing at the time of such Change of Control transaction, and provides for
subsequent payout in accordance with the same (or more favorable) payment and
vesting schedule applicable to such Award, as determined in accordance with the
instruments evidencing the agreement to assume the Award. The determination of
Award comparability for this purpose shall be made by the Committee, and its
determination shall be final, binding and conclusive.

2.3          “Award” means, individually or collectively, a grant under the Plan
of Non-Qualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock Awards, Restricted Stock Units, Performance Shares,
Performance Units, Cash-Based Awards, and Other Stock-Based Awards.

2.4          “Award Agreement” means either: (a) a written agreement entered
into by the Company and a Participant setting forth the terms and provisions
applicable to an Award granted under the Plan, or (b) a written or electronic
statement issued by the Company to a Participant describing the terms and
provisions of such Award, including any amendment or modification thereof. The
Committee may provide for the use of electronic, internet or other non-paper
Award Agreements, and the use of electronic, internet or other non-paper means
for the acceptance thereof and actions thereunder by a Participant.

2.5          “Beneficial Ownership” (including correlative terms) shall have the
meaning given such term in Rule 13d-3 promulgated under the Exchange Act.

2.6          “Board” or “Board of Directors” means the Board of Directors of the
Company.

2.7          “Cash-Based Award” means an Award, whose value is determined by the
Committee, granted to a Participant, as described in Article IX.

2.8          “Cause” shall have the definition given such term in a
Participant’s Award Agreement, or in the absence of any such definition, as
determined in good faith by the Committee.

2.9          “Change of Control” means the occurrence of any of the following:

(a)      an acquisition in one transaction or a series of related transactions
(other than directly from the Company or pursuant to Awards granted under the
Plan or compensatory options or other similar awards granted by the Company) by
any Person of any Voting Securities of the Company, immediately after which such
Person has Beneficial Ownership of more than fifty percent (50%) of the combined
voting power of the Company’s then outstanding Voting Securities; provided,
however, that in determining whether a Change of Control has occurred pursuant
to this Section 2.9(a), Voting Securities of the Company which are acquired in a
Non-Control Acquisition shall not constitute an acquisition that would cause a
Change of Control; or

(b)      any Person acquires (or has acquired during the twelve (12)-month
period ending on the date of the most recent acquisition by such Person), other
than directly from the Company or pursuant to Awards granted under the Plan or
compensatory options or other similar awards granted by the Company, Beneficial
Ownership of Voting Securities of the Company possessing thirty-five percent
(35%) or more of the combined voting power of the Company’s then outstanding
Voting Securities; provided, however, that in determining whether a Change of
Control has occurred pursuant to this Section 2.9(b), Voting Securities of the
Company which are acquired in a Non-Control Acquisition shall not constitute an
acquisition that would cause a Change of Control; or

(c)      the individuals who, immediately prior to the Effective Date, are
members of the Board (the “Company Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board; provided, however,
that if the election, or nomination for election of any new director was
approved by a vote of at least a majority of the Company Incumbent Board, such
new director shall, for purposes of the Plan, be considered as a member of the
Company Incumbent Board; provided further, however, that no individual shall be
considered a member of the Company

 

2



--------------------------------------------------------------------------------

Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule
14a-12(c) promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Company Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Company Proxy Contest; or

(d)      the consummation of any merger, consolidation, recapitalization or
reorganization involving the Company unless:

(i)    the stockholders of the Company, immediately before such merger,
consolidation, recapitalization or reorganization, own, directly or indirectly,
immediately following such merger, consolidation, recapitalization or
reorganization, more than fifty percent (50%) of the combined voting power of
the outstanding Voting Securities of the corporation resulting from such merger
or consolidation or reorganization (the “Company Surviving Corporation”) in
substantially the same proportion as their ownership of the Voting Securities of
the Company immediately before such merger, consolidation, recapitalization or
reorganization; and

(ii)    the individuals who were members of the Company Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation, recapitalization or reorganization constitute at least a majority
of the members of the board of directors of the Company Surviving Corporation,
or a corporation Beneficially Owning, directly or indirectly, a majority of the
voting securities of the Company Surviving Corporation, and

(iii)    no Person, other than (A) the Company, (B) any Related Entity, (C) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation, recapitalization or reorganization, was
maintained by the Company, the Company Surviving Corporation, or any Related
Entity or (D) any Person who, together with its Affiliates, immediately prior to
such merger, consolidation, recapitalization or reorganization had Beneficial
Ownership of more than fifty percent (50%) of the then outstanding Voting
Securities of the Company, owns, together with its Affiliates, Beneficial
Ownership of more than fifty percent (50%) of the combined voting power of the
Company Surviving Corporation’s then outstanding Voting Securities (a
transaction described in clauses (d)(i) through (d)(iii) above is referred to
herein as a “Non-Control Transaction”); or

(e)      any approval by the Company’s stockholders of any plan or proposal for
the liquidation or dissolution of the Company; or

(f)      any sale, lease, exchange, transfer or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the assets or business of the Company to any Person (other than (A) a transfer
or distribution to a Related Entity, or (B) a transfer or distribution to the
Company’s stockholders of the stock of a Related Entity or any other assets).

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than fifty percent (50%) of the combined voting power of the then
outstanding Voting Securities of the Company as a result of the acquisition of
Voting Securities of the Company by the Company which, by reducing the number of
Voting Securities of the Company then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and (1) before
such share acquisition by the Company the Subject Person becomes the Beneficial
Owner of any new or additional Voting Securities of the Company in a related
transaction or (2) after such share acquisition by the Company the Subject
Person becomes the Beneficial Owner of any new or additional Voting Securities
of the Company which in either case increases the percentage of the then
outstanding Voting Securities of the Company Beneficially Owned by the Subject
Person, then a Change of Control shall be deemed to occur.

 

3



--------------------------------------------------------------------------------

Solely for purposes of this Section 2.9, (1) “Affiliate” shall mean, with
respect to any Person, any other Person that, directly or indirectly, controls,
is controlled by, or is under common control with, such Person, and
(2) “control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise. Any Relative (for
this purpose, “Relative” means a spouse, child, parent, parent of spouse,
sibling or grandchild) of an individual shall be deemed to be an Affiliate of
such individual for this purpose. None of the Company or any Person controlled
by the Company shall be deemed to be an Affiliate of any holder of Shares.

2.10          “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time, including rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.

2.11          “Committee” means the Compensation Committee of the Board of
Directors or a subcommittee thereof, or such other committee designated by the
Board to administer the Plan each of whom satisfies such criteria of
independence as the Board may establish and such additional regulatory or
listing requirements as the Board may determine to be applicable or appropriate;
provided, however, that with respect to Awards hereunder intended to qualify as
performance-based compensation under Code Section 162(m), the Committee shall
consist solely of two or more members of the Board who are not Employees and who
otherwise qualify as “outside directors” within the meaning of Code
Section 162(m).

2.12          “Company” means Visa Inc., a Delaware corporation.

2.13          “Company Incumbent Board” shall have the meaning provided in
Section 2.9(c).

2.14          “Company Proxy Contest” shall have the meaning provided in
Section 2.9(c).

2.15          “Company Surviving Corporation” has the meaning provided in
Section 2.9(d)(i).

2.16          “Consultant” means an independent contractor who is a natural
person and performs services for the Company or a Subsidiary or Affiliate in a
capacity other than as an Employee or Director.

2.17          “Director” means any individual who is a member of the Board of
Directors of the Company.

2.18          “Dividend Equivalents” means the equivalent value (in cash or
Shares) of dividends that would otherwise be paid on the Shares subject to an
Award but that have not been issued or delivered, as described in Article XI.

2.19          “Effective Date” means January 31, 2012.

2.20          “Employee” means any person designated as an employee of the
Company, a Subsidiary and/or an Affiliate on the payroll records thereof. An
Employee shall not include any individual during any period he or she is
classified or treated by the Company, a Subsidiary or an Affiliate as an
independent contractor, a consultant, or any employee of an employment,
consulting, or temporary agency or any other entity other than the Company, a
Subsidiary and/or an Affiliate without regard to whether such individual is
subsequently determined to have been, or is subsequently retroactively
reclassified as a common-law employee of the Company, a Subsidiary and/or an
Affiliate during such period. For purposes of the Plan, upon approval by the
Committee, the term Employee may also include Employees whose employment with
the Company, a Subsidiary or an Affiliate has been terminated subsequent to
being granted an Award under the Plan. For the avoidance of doubt, a Director
who would otherwise be an “Employee” within the meaning of this Section 2.20
shall be considered an Employee for purposes of the Plan.

 

4



--------------------------------------------------------------------------------

2.21          “Exchange Act” means the Securities Exchange Act of 1934, as it
may be amended from time to time, including the rules and regulations
promulgated thereunder and successor provisions and rules and regulations
thereto.

2.22          “Fair Market Value” means the fair market value of the Shares as
determined by the Committee by the reasonable application of such reasonable
valuation method as the Committee deems appropriate; provided, however, that,
with respect to ISOs, for purposes of Section 6.3, such fair market value shall
be determined subject to Section 422(c)(7) of the Code; provided further,
however, that if the Shares are readily tradable on an established securities
market, Fair Market Value on any date shall be the last sale price reported for
the Shares on such market on such date or, if no sale is reported on such date,
on the last date preceding such date on which a sale was reported. In each case,
the Committee shall determine Fair Market Value in a manner that satisfies the
applicable requirements of Code Section 409A.

2.23          “Fiscal Year” means the calendar year, or such other consecutive
twelve (12)-month period as the Committee may select.

2.24          “Full Value Award” means any Award other than an Option, Stock
Appreciation Right or Cash-Based Award.

2.25          “Freestanding SAR” means an SAR that is granted independently of
any Options, as described in Article VII.

2.26          “Good Reason” shall have the definition given such term in a
Participant’s Award Agreement, or in the absence of any such definition, as
determined in good faith by the Committee.

2.27          “Grant Price” means the price established at the time of grant of
an SAR pursuant to Article VII, used to determine whether there is any payment
due upon exercise of the SAR.

2.28          “Incentive Stock Option” or “ISO” means a right to purchase Shares
under the Plan in accordance with the terms and conditions set forth in Article
VI and which is designated as an Incentive Stock Option and which is intended to
meet the requirements of Section 422 of the Code.

2.29          “Insider” means an individual who is, on the relevant date, an
officer, director or ten percent (10%) Beneficial Owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Committee in accordance with Section 16 of
the Exchange Act.

2.30          “Non-Control Acquisition” means an acquisition (whether by merger,
stock purchase, asset purchase or otherwise) by (a) an employee benefit plan (or
a trust forming a part thereof) maintained by (i) the Company or (ii) any
corporation or other Person of which fifty percent (50%) or more of its total
value or total voting power of its Voting Securities or equity interests is
owned, directly or indirectly, by the Company (a “Related Entity”); (b) the
Company or any Related Entity; (c) any Person in connection with a Non-Control
Transaction; or (d) any Person that owns, together with its Affiliates,
Beneficial Ownership of fifty percent (50%) or more of the outstanding Voting
Securities of the Company on the Effective Date.

2.31          “Non-Control Transaction” shall have the meaning provided in
Section 2.9(d).

2.32          “Non-Employee Director” means a Director who is not an Employee.

2.33          “Non-Qualified Stock Option” or “NQSO” means a right to purchase
Shares under the Plan in accordance with the terms and conditions set forth in
Article VI and which is not intended to meet the requirements of Section 422 of
the Code or otherwise does not meet such requirements.

 

5



--------------------------------------------------------------------------------

2.34          “Notice” means notice provided by a Participant to the Company in
a manner prescribed by the Committee.

2.35          “Option” or “Stock Option” means an Incentive Stock Option or a
Non-Qualified Stock Option, as described in Article VI.

2.36          “Option Price” means the price at which a Share may be purchased
by a Participant pursuant to an Option.

2.37          “Other Stock-Based Award” means an equity-based or equity-related
Award described in Section 10.1, granted in accordance with the terms and
conditions set forth in Article X.

2.38          “Participant” means any eligible individual as set forth in
Article V who holds one or more outstanding Awards.

2.39          “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to, or the amount or entitlement to, an Award.

2.40          “Performance Share” means an Award of a performance share, whose
initial value is equal to the Fair Market Value of a Share on the date of grant,
granted to a Participant, as described in Article IX.

2.41          “Performance Unit” means an Award of a performance unit, whose
initial value is established by the Committee at the time of grant, granted to a
Participant, as described in Article IX.

2.42          “Period of Restriction” means the period during which Shares of
Restricted Stock or Restricted Stock Units are subject to a substantial risk of
forfeiture, and, in the case of Restricted Stock, the transfer of Shares of
Restricted Stock is limited in some way, as provided in Article VIII.

2.43          “Person” means “person” as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act, including any individual,
corporation, limited liability company, partnership, trust, unincorporated
organization, government or any agency or political subdivision thereof, or any
other entity or any group of persons.

2.44          “Plan” means this Visa Inc. 2007 Equity Incentive Compensation
Plan, as amended and restated.

2.45          “Qualified Change of Control” means a Change of Control that
qualifies as a change in the ownership or effective control of the Company, or
in the ownership of a substantial portion of the assets of the Company, within
the meaning of Section 409A(a)(2)(A)(v) of the Code.

2.46          “Replaced” means that pursuant to a transaction resulting in a
Change of Control, the Award is replaced with a comparable stock award or a cash
incentive program by the Company, the surviving or successor corporation or
entity to the Company, or any parent or subsidiary of either thereof, or any
other corporation or entity that is a party to the transaction resulting in the
Change of Control, in connection with such Change of Control, which preserves
the compensation element of the Award existing at the time of such Change of
Control transaction, and provides for subsequent payout in accordance with the
same (or more favorable) payment and vesting schedule applicable to such Award,
as determined in accordance with the instruments evidencing the agreement to
assume the Award. The determination of Award comparability for this purpose
shall be made by the Committee, and its determination shall be final, binding
and conclusive.

 

6



--------------------------------------------------------------------------------

2.47          “Restricted Stock” means an Award granted to a Participant,
subject to the Period of Restriction, pursuant to Article VIII.

2.48          “Restricted Stock Unit” means an Award, whose value is equal to a
Share, granted to a Participant, subject to the Period of Restriction, pursuant
to Article VIII.

2.49          “Rule 16b-3” means Rule 16b-3 under the Exchange Act, or any
successor rule, as the same may be amended from time to time.

2.50          “Securities Act” means the Securities Act of 1933, as it may be
amended from time to time, including the rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.

2.51          “Separation from Service” means a Termination that qualifies as a
separation from service within the meaning of Code Section 409A(a)(2)(A)(i).

2.52          “Share” means a share of Class A common stock, par value $0.0001
per share, of the Company (including any new, additional or different stock or
securities resulting from any change in corporate capitalization as listed in
Section 4.2).

2.53          “Stock Appreciation Right” or “SAR” means an Award, granted alone
(a “Freestanding SAR”) or in connection with a related Option (a “Tandem SAR”),
designated as an SAR, pursuant to the terms of Article VII.

2.54          “Subject Person” has the meaning provided in Section 2.9.

2.55          “Subsidiary” means any present or future corporation which is or
would be a “subsidiary corporation” of the Company as the term is defined in
Section 424(f) of the Code.

2.56          “Substitute Awards” means Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, options or other
awards previously granted, or the right or obligation to grant future options or
other awards, by a company acquired by the Company, a Subsidiary and/or an
Affiliate or with which the Company, a Subsidiary and/or an Affiliate combines,
or otherwise in connection with any merger, consolidation, acquisition of
property or stock, or reorganization involving the Company, a Subsidiary or an
Affiliate, including a transaction described in Code Section 424(a).

2.57          “Tandem SAR” means a SAR that is granted in connection with a
related Option pursuant to Article VII.

2.58          “Termination” means the time when a Participant ceases the
performance of services for the Company, any Affiliate or Subsidiary, as
applicable, for any reason, with or without Cause, including a Termination by
resignation, discharge, death, disability or retirement, but excluding (a) a
Termination where there is a simultaneous reemployment (or commencement of
service) or continuing employment (or service) of a Participant by the Company,
Affiliate or any Subsidiary, (b) at the discretion of the Committee, a
Termination that results in a temporary severance, and (c) at the discretion of
the Committee, a Termination of an Employee that is immediately followed by the
Participant’s service as a Non-Employee Director.

2.59          “Voting Securities” shall mean, with respect to any Person that is
a corporation, all outstanding voting securities of such Person entitled to vote
generally in the election of the board of directors of such Person.

 

7



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

3.1          General.  The Committee shall have exclusive authority to operate,
manage and administer the Plan in accordance with its terms and conditions.
Notwithstanding the foregoing, in its absolute discretion, the Board may at any
time and from time to time exercise any and all rights, duties and
responsibilities of the Committee under the Plan, including establishing
procedures to be followed by the Committee, but excluding matters which under
any applicable law, regulation or rule, including any exemptive rule under
Section 16 of the Exchange Act (including Rule 16b-3), are required to be
determined in the sole discretion of the Committee. If and to the extent that
the Committee does not exist or cannot function, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee,
subject to the limitations set forth in the immediately preceding sentence.

3.2          Committee.  The members of the Committee shall be appointed from
time to time by, and shall serve at the discretion of, the Board of Directors.
Appointment of Committee members shall be effective upon their acceptance of
such appointment. Committee members may be removed by the Board at any time
either with or without cause, and such members may resign at any time by
delivering notice thereof to the Board. Any vacancy on the Committee, whether
due to action of the Board or any other reason, shall be filled by the Board. A
majority of the Committee shall constitute a quorum and a majority of a quorum
may authorize any action. Any decision reduced to writing and signed by a
majority of the members of the Committee shall be fully effective as if it has
been made at a meeting duly held.

3.3          Authority of the Committee.  The Committee shall have full
discretionary authority to grant, pursuant to the terms of the Plan, Awards to
those individuals who are eligible to receive Awards under the Plan. Except as
limited by law or by the Certificate of Incorporation or By-Laws of the Company,
and subject to the provisions herein, the Committee shall have full power, in
accordance with the other terms and provisions of the Plan, to:

(a)      select Employees, Non-Employee Directors and Consultants who may
receive Awards under the Plan and become Participants;

(b)      determine eligibility for participation in the Plan and decide all
questions concerning eligibility for, and the amount of, Awards under the Plan;

(c)      determine the sizes and types of Awards;

(d)      determine the terms and conditions of Awards, including the Option
Prices of Options and the Grant Prices of SARs;

(e)      grant Awards as an alternative to, or as the form of payment for grants
or rights earned or payable under, other bonus or compensation plans,
arrangements or policies of the Company or a Subsidiary or Affiliate;

(f)      grant Substitute Awards on such terms and conditions as the Committee
may prescribe, subject to compliance with the ISO rules under Code Section 422
and the non-qualified deferred compensation rules under Code Section 409A, where
applicable;

(g)      make all determinations under the Plan concerning Termination of any
Participant’s employment or service with the Company or a Subsidiary or
Affiliate, including whether such Termination occurs by reason of Cause, Good
Reason, disability, retirement or in connection with a Change of Control and
whether a leave constitutes a Termination;

 

8



--------------------------------------------------------------------------------

(h)      construe and interpret the Plan and any agreement or instrument entered
into under the Plan, including any Award Agreement;

(i)      establish and administer any terms, conditions, restrictions,
limitations, forfeiture, vesting or exercise schedule, and other provisions of
or relating to any Award;

(j)      establish and administer any performance goals in connection with any
Awards, including performance criteria and applicable Performance Periods,
determine the extent to which any performance goals and/or other terms and
conditions of an Award are attained or are not attained;

(k)      construe any ambiguous provisions, correct any defects, supply any
omissions and reconcile any inconsistencies in the Plan and/or any Award
Agreement or any other instrument relating to any Awards;

(l)      establish, adopt, amend, waive and/or rescind rules, regulations,
procedures, guidelines, forms and/or instruments for the Plan’s operation or
administration;

(m)    make all valuation determinations relating to Awards and the payment or
settlement thereof;

(n)    grant waivers of terms, conditions, restrictions and limitations under
the Plan or applicable to any Award, or accelerate the vesting or exercisability
of any Award;

(o)      subject to the provisions of Article XV, amend or adjust the terms and
conditions of any outstanding Award and/or adjust the number and/or class of
shares of stock subject to any outstanding Award;

(p)      at any time and from time to time after the granting of an Award,
specify such additional terms, conditions and restrictions with respect to such
Award as may be deemed necessary or appropriate to ensure compliance with any
and all applicable laws or rules, including terms, restrictions and conditions
for compliance with applicable securities laws or listing rules, methods of
withholding or providing for the payment of required taxes and restrictions
regarding a Participant’s ability to exercise Options through a cashless
(broker-assisted) exercise;

(q)      subject to the provisions of Section 15.1, offer to buy out an Award
previously granted, based on such terms and conditions as the Committee shall
establish with and communicate to the Participant at the time such offer is
made;

(r)      determine whether, and to what extent and under what circumstances
Awards may be settled in cash, Shares or other property or canceled or
suspended; and

(s)      exercise all such other authorities, take all such other actions and
make all such other determinations as it deems necessary or advisable for the
proper operation and/or administration of the Plan.

3.4          Award Agreements.  The Committee shall, subject to applicable laws
and rules, determine the date an Award is granted. Each Award shall be evidenced
by an Award Agreement; however, two or more Awards granted to a single
Participant may be combined in a single Award Agreement. An Award Agreement
shall not be a precondition to the granting of an Award; provided, however, that
(a) the Committee may, but need not, require as a condition to any Award
Agreement’s effectiveness, that such Award Agreement be executed on behalf of
the Company and/or by the Participant to whom the Award evidenced thereby shall
have been granted (including by electronic signature or other electronic
indication of acceptance), and such executed Award Agreement be delivered to the
Company, and (b) no person shall have any rights under any Award unless and
until the Participant to whom such Award shall have been granted has complied
with the applicable terms and conditions of the Award. The Committee shall
prescribe the form of all Award

 

9



--------------------------------------------------------------------------------

Agreements, and, subject to the terms and conditions of the Plan, shall
determine the content of all Award Agreements. In the event of any dispute or
discrepancy concerning the terms of an Award, the records of the Committee or
its designee shall be determinative.

3.5          Discretionary Authority; Decisions Binding.  The Committee shall
have full discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan. All
determinations, decisions, actions and interpretations by the Committee with
respect to the Plan and any Award Agreement, and all related orders and
resolutions of the Committee shall be final, conclusive and binding on all
Participants, the Company and its stockholders, any Subsidiary or Affiliate and
all persons having or claiming to have any right or interest in or under the
Plan and/or any Award Agreement. The Committee shall consider such factors as it
deems relevant to making or taking such decisions, determinations, actions and
interpretations, including the recommendations or advice of any Director or
officer or employee of the Company, any director, officer or employee of a
Subsidiary or Affiliate and such attorneys, consultants and accountants as the
Committee may select. A Participant or other holder of an Award may contest a
decision or action by the Committee with respect to such person or Award only on
the grounds that such decision or action was arbitrary or capricious or was
unlawful, and any review of such decision or action shall be limited to
determining whether the Committee’s decision or action was arbitrary or
capricious or was unlawful.

3.6          Delegation of Administration.  Except to the extent prohibited by
applicable law, including any applicable exemptive rule under Section 16 of the
Exchange Act (including Rule 16b-3), or the applicable rules of a stock
exchange, the Committee may, in its discretion, allocate all or any portion of
its responsibilities and powers under this Article III to any one or more of its
members and/or delegate all or any part of its responsibilities and powers under
this Article III to any person or persons selected by it; provided, however,
that the Committee may not (a) delegate to any executive officer of the Company
or an Affiliate, or a committee that includes any such executive officer, the
Committee’s authority to grant Awards, or the Committee’s authority otherwise
concerning Awards, awarded to executive officers of the Company or an Affiliate;
(b) delegate the Committee’s authority to grant Awards to consultants unless any
such Award is subject to approval by the Committee; (c) delegate its authority
to correct defects, omissions or inconsistencies in the Plan; or (d) delegate
its authority with respect to Awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code if such
delegation would cause the Awards to fail to so qualify. Any such authority
delegated or allocated by the Committee under this Section 3.6 shall be
exercised in accordance with the terms and conditions of the Plan and any rules,
regulations or administrative guidelines that may from time to time be
established by the Committee, and any such allocation or delegation may be
revoked by the Committee at any time.

ARTICLE IV

SHARES SUBJECT TO THE PLAN

4.1          Number of Shares Available for Grants.  The shares of stock subject
to Awards granted under the Plan shall be Shares. Such Shares subject to the
Plan may be either authorized and unissued shares or previously issued shares
acquired by the Company or any Subsidiary. Subject to adjustment as provided in
Section 4.2, the total number of Shares that may be delivered pursuant to Awards
under the Plan shall be 59,000,000. Subject to, in the case of ISOs, any
limitations applicable thereto under the Code, if (a) any Shares are subject to
an Option, SAR, or other Award which for any reason expires or is terminated or
canceled without having been fully exercised or satisfied, or are subject to any
Restricted Stock Award (including any Shares subject to a Participant’s
Restricted Stock Award that are repurchased by the Company at the Participant’s
cost), Restricted Stock Unit Award or other Award granted under the Plan which
are forfeited, or (b) any Award based on Shares is settled for cash, expires or
otherwise terminates without the issuance of such Shares, the Shares subject to
such Award shall, to the extent of any such expiration, termination,
cancellation, forfeiture or cash settlement, be available for delivery in
connection with future Awards under the Plan. Any Shares delivered under the
Plan upon exercise or satisfaction of Substitute Awards shall not reduce the
Shares

 

10



--------------------------------------------------------------------------------

available for delivery under the Plan; provided, however, that the total number
of Shares that may be delivered pursuant to Incentive Stock Options granted
under the Plan shall be the number of Shares set forth in the third sentence of
this Section 4.1, as adjusted pursuant to this Section 4.1, but without
application of the foregoing provisions of this sentence.

4.2          Adjustments in Authorized Shares.  In the event of any corporate
event or transaction (including a change in the Shares or the capitalization of
the Company), such as a reclassification, recapitalization, merger,
consolidation, reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code), issuance of warrants or
rights, dividend or other distribution (whether in the form of cash, stock or
other property), stock split or reverse stock split, spin-off, split-up,
combination or exchange of shares, repurchase of shares, or other like change in
corporate structure, partial or complete liquidation of the Company or
distribution (other than normal cash dividends) to stockholders of the Company,
or any similar corporate event or transaction, the Committee shall substitute or
adjust, as applicable, the number, class and kind of securities which may be
delivered under Section 4.1; the number, class and kind, and/or price (such as
the Option Price of Options or the Grant Price of SARs) of securities subject to
outstanding Awards; the numerical limits set forth in Section 5.3; and other
value determinations applicable to outstanding Awards, in order to prevent
dilution or enlargement of Participants’ rights under the Plan; provided,
however, that the number of Shares subject to any Award shall always be a whole
number. The Committee shall also make appropriate adjustments and modifications
in the terms of any outstanding Awards to reflect or related to any such events,
adjustments, substitutions or changes. Any adjustment, substitution or change
pursuant to this Section 4.2 made with respect to an Award intended to be an
Incentive Stock Option shall be made only to the extent consistent with such
intent, unless the Committee determines otherwise. The Committee shall not make
any adjustment pursuant to this Section 4.2 that would cause an Award that is
otherwise exempt from Code Section 409A to become subject to Code Section 409A,
or that would cause an Award that is subject to Code Section 409A to fail to
satisfy the requirements of Code Section 409A. All determinations of the
Committee as to adjustments or changes, if any, under this Section 4.2 shall be
conclusive and binding on the Participants.

4.3          No Limitation on Corporate Actions.  The existence of the Plan and
any Awards granted hereunder shall not affect in any way the right or power of
the Company, any Subsidiary or any Affiliate to make or authorize any
adjustment, recapitalization, reorganization or other change in its capital
structure or business structure, any merger or consolidation, any issuance of
debt, preferred or prior preference stock ahead of or affecting the Shares,
additional shares of capital stock or other securities or subscription rights
thereto, any dissolution or liquidation, any sale or transfer of all or part of
its assets or business or any other corporate act or proceeding.

ARTICLE V

ELIGIBILITY, PARTICIPATION AND INDIVIDUAL LIMITATIONS ON AWARDS

5.1          Eligibility.  Employees, Non-Employee Directors and Consultants
shall be eligible to become Participants and receive Awards in accordance with
the terms and conditions of the Plan, subject to the limitations on the granting
of ISOs set forth in Section 6.8(a).

5.2          Actual Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select Participants from all eligible
Employees, Non-Employee Directors and Consultants and shall determine the nature
and amount of each Award.

5.3          Individual Limitations on Awards.

(a)      Individual Limit for Options and SARs. The maximum number of Shares
with respect to which Options and SARs may be granted to any Participant in any
Fiscal Year shall be 2,000,000. In connection with a Participant’s commencement
of service for the Company, any Affiliate

 

11



--------------------------------------------------------------------------------

or Subsidiary, as applicable, a Participant may be granted Options and SARs for
up to an additional 2,000,000 Shares which shall not count against the limit set
forth in the previous sentence. The foregoing limitation(s) shall be adjusted
proportionately in connection with any change in the Company’s capitalization
pursuant to Section 4.2. To the extent required by Section 162(m) of the Code or
the regulations thereunder, in applying the foregoing limitation(s) with respect
to a Participant, if any Option or SAR is canceled, the canceled Option or SAR
shall continue to count against the maximum number of Shares with respect to
which Options and SARs may be granted to the Participant.

(b)      Individual Limit for Restricted Stock, Restricted Stock Units, and
Performance Shares. For awards of Restricted Stock, Restricted Stock Units, and
Performance Shares that are intended to qualify as performance-based
compensation under Code Section 162(m), the maximum number of Awards that may be
granted to any Participant in any Fiscal Year shall be 2,000,000 Shares. The
foregoing limitation shall be adjusted proportionately in connection with any
change in the Company’s capitalization pursuant to Section 4.2.

(c)      Performance Units and Cash-Based Awards. For awards of Performance
Units and Cash-Based Awards that are intended to qualify as performance-based
compensation under Code Section 162(m), the maximum amount that may be paid to a
Participant pursuant to such Awards for an annual Performance Period shall be
$30,000,000 and for any other Performance Period, such amount multiplied by a
fraction, the numerator of which is the number of months in the Performance
Period and the denominator of which is twelve (12). The foregoing limitation
shall be adjusted proportionately in connection with any change in the Company’s
capitalization pursuant to Section 4.2.

ARTICLE VI

STOCK OPTIONS

6.1          Grant of Options.  Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee.

6.2          Award Agreement.  Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which the Option shall become exercisable and such other provisions as the
Committee shall determine, which are not inconsistent with the terms of the
Plan. The Award Agreement also shall specify whether the Option is intended to
be an ISO or an NQSO. To the extent that any Option does not qualify as an ISO
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Option, or the portion thereof which does not so qualify, shall
constitute a separate NQSO.

6.3          Option Price.  The Option Price for each Option shall be determined
by the Committee and set forth in the Award Agreement; provided that, subject to
Section 6.8(c), the Option Price of an Option shall be not less than one hundred
percent (100%) of the Fair Market Value of a Share on the date the Option is
granted; provided further, that Substitute Awards or Awards granted in
connection with an adjustment provided for in Section 4.2, in the form of stock
options, shall have an Option Price per Share that is intended to maintain the
economic value of the Award that was replaced or adjusted, as determined by the
Committee.

6.4          Duration of Options.  Each Option granted to a Participant shall
expire at such time as the Committee shall determine at the time of grant and
set forth in the Award Agreement; provided, however, that no Option shall be
exercisable later than the tenth (10th) anniversary of its date of grant,
subject to the respective last sentences of Sections 6.5 and 6.8(c).

 

12



--------------------------------------------------------------------------------

6.5          Exercise of Options.  Options shall be exercisable at such times
and be subject to such restrictions and conditions as the Committee shall in
each instance determine and set forth in the Award Agreement, which need not be
the same for each grant or for each Option or Participant. An Award Agreement
may provide that the period of time over which an Option other than an ISO may
be exercised shall be automatically extended if on the scheduled expiration date
of such Option the Participant’s exercise of such Option would violate
applicable securities laws; provided, however, that during such extended
exercise period the Option may only be exercised to the extent the Option was
exercisable in accordance with its terms immediately prior to such scheduled
expiration date; provided further, however, that such extended exercise period
shall end not later than thirty (30) days after the exercise of such Option
first would no longer violate such laws.

6.6          Payment.  Options shall be exercised by the delivery of a written
notice of exercise to the Company, in a form specified or accepted by the
Committee, or by complying with any alternative exercise procedures that may be
authorized by the Committee, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for such
Shares, which shall include applicable taxes, if any, in accordance with Article
XVII. The Option Price upon exercise of any Option shall be payable to the
Company in full either: (a) in cash or its equivalent; (b) subject to such
terms, conditions and limitations as the Committee may prescribe, by tendering
(either by actual delivery or attestation) unencumbered Shares previously
acquired by the Participant exercising such Option having an aggregate Fair
Market Value at the time of exercise equal to the total Option Price, (c) by a
combination of (a) and (b); or (d) by any other method approved or accepted by
the Committee in its sole discretion, including, if the Committee so determines,
(x) a cashless (broker-assisted) exercise that complies with all applicable laws
or (y) withholding of Shares otherwise deliverable to the Participant pursuant
to the Option having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price. Subject to any governing rules or regulations,
as soon as practicable after receipt of a written notification of exercise and
full payment in accordance with the preceding provisions of this Section 6.6,
the Company shall deliver to the Participant exercising an Option, in the
Participant’s name, evidence of book entry Shares, or, upon the Participant’s
request, Share certificates, in an appropriate amount based upon the number of
Shares purchased under the Option, subject to Section 20.10. Unless otherwise
determined by the Committee, all payments under all of the methods described
above shall be paid in United States dollars.

6.7          Termination of Employment or Service.  Except as otherwise provided
in the Award Agreement, an Option may be exercised only to the extent that it is
then exercisable, and if at all times during the period beginning with the date
of granting of such Option and ending on the date of exercise of such Option the
Participant is an Employee, Non-Employee Director or Consultant, and shall
terminate immediately upon a Termination of the Participant. An Option shall
cease to become exercisable upon a Termination of the holder thereof.
Notwithstanding the foregoing provisions of this Section 6.7 to the contrary,
the Committee may determine in its discretion that an Option may be exercised
following any such Termination, whether or not exercisable at the time of such
Termination; provided, however, that in no event may an Option be exercised
after the expiration date of such Option specified in the applicable Award
Agreement, except as provided in the last sentence of Section 6.5.

6.8          Limitations on Incentive Stock Options.

(a)      General.  No ISO shall be granted to any individual otherwise eligible
to participate in the Plan who is not an Employee of the Company or a Subsidiary
on the date of granting of such Option. Any ISO granted under the Plan shall
contain such terms and conditions, consistent with the Plan, as the Committee
may determine to be necessary to qualify such Option as an “incentive stock
option” under Section 422 of the Code. Any ISO granted under the Plan may be
modified by the Committee to disqualify such Option from treatment as an
“incentive stock option” under Section 422 of the Code.

 

13



--------------------------------------------------------------------------------

(b)      $100,000 Per Year Limitation.  Notwithstanding any intent to grant
ISOs, an Option granted under the Plan will not be considered an ISO to the
extent that it, together with any other “incentive stock options” (within the
meaning of Section 422 of the Code, but without regard to subsection (d) of such
Section) under the Plan and any other “incentive stock option” plans of the
Company, any Subsidiary and any “parent corporation” of the Company within the
meaning of Section 424(e) of the Code, are exercisable for the first time by any
Participant during any calendar year with respect to Shares having an aggregate
Fair Market Value in excess of $100,000 (or such other limit as may be required
by the Code) as of the time the Option with respect to such Shares is granted.
The rule set forth in the preceding sentence shall be applied by taking Options
into account in the order in which they were granted.

(c)      Options Granted to Certain Stockholders.  No ISO shall be granted to an
individual otherwise eligible to participate in the Plan who owns (within the
meaning of Section 424(d) of the Code), at the time the Option is granted, more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or a Subsidiary or any “parent corporation” of the Company
within the meaning of Section 424(e) of the Code. This restriction does not
apply if at the time such ISO is granted the Option Price of the ISO is at least
one hundred ten percent (110%) of the Fair Market Value of a Share on the date
such ISO is granted, and the ISO by its terms is not exercisable after the
expiration of five (5) years from such date of grant.

ARTICLE VII

STOCK APPRECIATION RIGHTS

7.1          Grant of SARs.  Subject to the terms and conditions of the Plan,
SARs may be granted to Participants at any time and from time to time as shall
be determined by the Committee. The Committee may grant an SAR (a) in connection
and simultaneously with the grant of an Option (a Tandem SAR) or (b) independent
of, and unrelated to, an Option (a Freestanding SAR).

7.2          Grant Price.  The Grant Price for each SAR shall be determined by
the Committee and set forth in the Award Agreement, subject to the limitations
of this Section 7.2. The Grant Price for each Freestanding SAR shall be not less
than one hundred percent (100%) of the Fair Market Value of a Share on the date
such Freestanding SAR is granted, except in the case of Substitute Awards or
Awards granted in connection with an adjustment provided for in Section 4.2. The
Grant Price of a Tandem SAR shall be equal to the Option Price of the related
Option.

7.3          Exercise of Tandem SARs.  Tandem SARs may be exercised for all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option. A Tandem SAR shall be
exercisable only when and to the extent the related Option is exercisable and
may be exercised only with respect to the Shares for which the related Option is
then exercisable. A Tandem SAR shall entitle a Participant to elect, in the
manner set forth in the Plan and the applicable Award Agreement, in lieu of
exercising his or her unexercised related Option for all or a portion of the
Shares for which such Option is then exercisable pursuant to its terms, to
surrender such Option to the Company with respect to any or all of such Shares
and to receive from the Company in exchange therefor a payment described in
Section 7.7. An Option with respect to which a Participant has elected to
exercise a Tandem SAR shall, to the extent of the Shares covered by such
exercise, be canceled automatically and surrendered to the Company. Such Option
shall thereafter remain exercisable according to its terms only with respect to
the number of Shares as to which it would otherwise be exercisable, less the
number of Shares with respect to which such Tandem SAR has been so exercised.
Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will expire
no later than the expiration of the related ISO; (b) the value of the payment
with respect to the Tandem SAR may not exceed the difference between the Fair
Market Value of the Shares subject to the related ISO at the time the Tandem SAR
is exercised and the Option Price of the related ISO; and (c) the Tandem SAR may
be exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.

 

14



--------------------------------------------------------------------------------

7.4          Exercise of Freestanding SARs.  Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in its sole discretion, in
accordance with the Plan, determines and sets forth in the Award Agreement. An
Award Agreement may provide that the period of time over which a Freestanding
SAR may be exercised shall be automatically extended if on the scheduled
expiration date of such SAR the Participant’s exercise of such SAR would violate
applicable securities laws; provided, however, that during such extended
exercise period the SAR may only be exercised to the extent the SAR was
exercisable in accordance with its terms immediately prior to such scheduled
expiration date; provided further, however, that such extended exercise period
shall end not later than thirty (30) days after the exercise of such SAR first
would no longer violate such laws.

7.5          Award Agreement.  Each SAR grant shall be evidenced by an Award
Agreement that shall specify the number of Shares to which the SAR pertains, the
Grant Price, the term of the SAR, and such other terms and conditions as the
Committee shall determine in accordance with the Plan.

7.6          Term of SARs.  The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that the
term of any Tandem SAR shall be the same as the related Option and no SAR shall
be exercisable more than ten (10) years after it is granted, subject to the last
sentence of Section 6.5 in the case of a Tandem SAR.

7.7          Payment of SAR Amount.  An election to exercise SARs shall be
deemed to have been made on the date of Notice of such election to the Company.
As soon as practicable following such Notice, the Participant shall be entitled
to receive payment from the Company in an amount determined by multiplying:

(a)      The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price of the SAR; by

(b)      The number of Shares with respect to which the SAR is exercised.

Notwithstanding the foregoing provisions of this Section 7.7 to the contrary,
the Committee may establish and set forth in the applicable Award Agreement a
maximum amount per Share that will be payable upon the exercise of a SAR. At the
discretion of the Committee, such payment upon exercise of a SAR shall be in
cash, in Shares of equivalent Fair Market Value, or in some combination thereof.

7.8          Termination of Employment or Service.  Except as otherwise provided
in the Award Agreement, a SAR may be exercised only to the extent that it is
then exercisable, and if at all times during the period beginning with the date
of granting of such SAR and ending on the date of exercise of such SAR the
Participant is an Employee, Non-Employee Director or Consultant, and shall
terminate immediately upon a Termination of the Participant. A SAR shall cease
to become exercisable upon a Termination of the holder thereof. Notwithstanding
the foregoing provisions of this Section 7.8 to the contrary, the Committee may
determine in its discretion that a SAR may be exercised following any such
Termination, whether or not exercisable at the time of such Termination;
provided, however, that in no event may a SAR be exercised after the expiration
date of such SAR specified in the applicable Award Agreement, except as provided
in the last sentence of Section 6.5 (in the case of Tandem SARs) or in the last
sentence of Section 7.4 (in the case of Freestanding SARs). To the extent
applicable to any Tandem SAR, the foregoing provisions of this Section 7.8 are
subject to the provisions of Section 6.8, pursuant to the provisions
Section 7.3.

ARTICLE VIII

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

8.1          Awards of Restricted Stock and Restricted Stock Units.  Subject to
the terms and provisions of the Plan, the Committee, at any time and from time
to time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine.

 

15



--------------------------------------------------------------------------------

8.2          Award Agreement.  Each Restricted Stock and/or Restricted Stock
Unit Award shall be evidenced by an Award Agreement that shall specify the
Period of Restriction, the number of Shares of Restricted Stock or the number of
Restricted Stock Units granted, and such other provisions as the Committee shall
determine in accordance with the Plan.

8.3          Non-Transferability of Restricted Stock.  Except as provided in
this Article VIII, Shares of Restricted Stock may not be sold, transferred,
pledged, assigned, encumbered, alienated, hypothecated or otherwise disposed of
until the end of the applicable Period of Restriction established by the
Committee and specified in the Restricted Stock Award Agreement.

8.4          Period of Restriction and Other Restrictions.  The Period of
Restriction shall lapse based on continuing service as a Non-Employee Director
or Consultant or continuing employment with the Company, a Subsidiary or an
Affiliate, the achievement of performance goals, the satisfaction of other
conditions or restrictions or upon the occurrence of other events, in each case,
as determined by the Committee, at its discretion, and stated in the Award
Agreement. If the grants of Restricted Stock or Restricted Stock Units are
intended to qualify as “performance-based compensation” under Code
Section 162(m), the Committee will set restrictions based upon the achievement
of the performance goals set forth in Section 9.3 and will determine achievement
of such goals in accordance with Section 9.3.

8.5          Delivery of Shares, Payment of Restricted Stock Units.  Subject to
Section 20.10, after the last day of the Period of Restriction applicable to a
Participant’s Shares of Restricted Stock, and after all conditions and
restrictions applicable to such Shares of Restricted Stock have been satisfied
or lapse (including satisfaction of any applicable withholding tax obligations),
pursuant to the applicable Award Agreement, such Shares of Restricted Stock
shall become freely transferable by such Participant. After the last day of the
Period of Restriction applicable to a Participant’s Restricted Stock Units, and
after all conditions and restrictions applicable to Restricted Stock Units have
been satisfied or lapse (including satisfaction of any applicable withholding
tax obligations), pursuant to the applicable Award Agreement, such Restricted
Stock Units shall be settled by delivery of Shares, a cash payment determined by
reference to the then-current Fair Market Value of Shares or a combination of
Shares and such cash payment as the Committee, in its sole discretion, shall
determine, either by the terms of the Award Agreement or otherwise.

8.6          Forms of Restricted Stock Awards.  Each Participant who receives an
Award of Shares of Restricted Stock shall be issued a stock certificate or
certificates evidencing the Shares covered by such Award registered in the name
of such Participant, which certificate or certificates may contain an
appropriate legend. The Committee may require a Participant who receives a
certificate or certificates evidencing a Restricted Stock Award to immediately
deposit such certificate or certificates, together with a stock power or other
appropriate instrument of transfer, endorsed in blank by the Participant, with
signatures guaranteed in accordance with the Exchange Act if required by the
Committee, with the Secretary of the Company or an escrow holder as provided in
the immediately following sentence. The Secretary of the Company or such escrow
holder as the Committee may appoint shall retain physical custody of each
certificate representing a Restricted Stock Award until the Period of
Restriction and any other restrictions imposed by the Committee or under the
Award Agreement with respect to the Shares evidenced by such certificate expire
or shall have been removed. The foregoing to the contrary notwithstanding, the
Committee may, in its discretion, provide that a Participant’s ownership of
Shares of Restricted Stock prior to the lapse of the Period of Restriction or
any other applicable restrictions shall, in lieu of such certificates, be
evidenced by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated agent in the name of the Participant
who has received such Award. Such records of the Company or such agent shall,
absent manifest error, be binding on all Participants who receive Restricted
Stock Awards evidenced in such manner. The holding of Shares of Restricted Stock
by the Company or such an escrow holder, or the use of book entries to evidence
the ownership of Shares of Restricted Stock, in accordance with this
Section 8.6, shall not affect the rights of Participants as owners of the Shares
of Restricted Stock awarded to them, nor affect the restrictions applicable to
such shares under the Award Agreement or the Plan, including the Period of
Restriction.

 

16



--------------------------------------------------------------------------------

8.7          Voting Rights.  Unless otherwise determined by the Committee and
set forth in a Participant’s Award Agreement, to the extent permitted or
required by law, as determined by the Committee, Participants holding Shares of
Restricted Stock shall be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units.

8.8          Dividends and Other Distributions.  During the Period of
Restriction, Participants holding Shares of Restricted Stock shall be credited
with any cash dividends paid with respect to such Shares while they are so held,
unless determined otherwise by the Committee and set forth in the Award
Agreement. The Committee may apply any restrictions to such dividends that the
Committee deems appropriate. Except as set forth in the Award Agreement, in the
event of (a) any adjustment as provided in Section 4.2, or (b) any shares or
securities are received as a dividend, or an extraordinary dividend is paid in
cash, on Shares of Restricted Stock, any new or additional Shares or securities
or any extraordinary dividends paid in cash received by a recipient of
Restricted Stock shall be subject to the same terms and conditions, including
the Period of Restriction, as it relates to the original Shares of Restricted
Stock.

8.9          Termination of Employment or Service.  Except as otherwise provided
in this Section 8.9, during the Period of Restriction, any Restricted Stock
Units and/or Shares of Restricted Stock held by a Participant shall be forfeited
and revert to the Company (or, if Shares of Restricted Sock were sold to the
Participant, the Participant shall be required to resell such Shares to the
Company at cost) upon the Participant’s Termination or the failure to meet or
satisfy any applicable performance goals or other terms, conditions and
restrictions to the extent set forth in the applicable Award Agreement. Each
applicable Award Agreement shall set forth the extent to which, if any, the
Participant shall have the right to retain Restricted Stock Units and/or Shares
of Restricted Stock, then subject to the Period of Restriction, following such
Participant’s Termination. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the applicable Award
Agreement, need not be uniform among all such Awards issued pursuant to the
Plan, and may reflect distinctions based on the reasons for, or circumstances
of, such Termination.

ARTICLE IX

PERFORMANCE UNITS, PERFORMANCE SHARES,

AND CASH-BASED AWARDS

9.1          Grant of Performance Units, Performance Shares and Cash-Based
Awards.  Subject to the terms of the Plan, Performance Units, Performance
Shares, and/or Cash-Based Awards may be granted to Participants in such amounts
and upon such terms, and at any time and from time to time, as shall be
determined by the Committee, in accordance with the Plan. A Performance Unit,
Performance Share or Cash-Based Award entitles the Participant who receives such
Award to receive Shares or cash upon the attainment of performance goals and/or
satisfaction of other terms and conditions determined by the Committee when the
Award is granted and set forth in the Award Agreement. Such entitlements of a
Participant with respect to his or her outstanding Performance Unit, Performance
Share or Cash-Based Award shall be reflected by a bookkeeping entry in the
records of the Company, unless otherwise provided by the Award Agreement.

9.2          Value of Performance Units, Performance Shares and Cash-Based
Awards.  Each Performance Unit shall have an initial value that is established
by the Committee at the time of grant. Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the date of grant.
Each Cash-Based Award shall have a value as shall be determined by the
Committee. The Committee shall set performance goals in its discretion which,
depending on the extent to which they are met, will determine the number and/or
value of Performance Units and Performance Shares and Cash-Based Awards that
will be paid out to the Participant.

 

17



--------------------------------------------------------------------------------

9.3          Earning of Performance Units, Performance Shares and Cash-Based
Awards.  Subject to the terms of the Plan, after the applicable Performance
Period has ended, the holder of Performance Units, Performance Shares or
Cash-Based Awards shall be entitled to receive payment on the number and value
of Performance Units, Performance Shares or Cash-Based Awards earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals and/or other terms and
conditions have been achieved or satisfied. The Committee shall determine the
extent to which any such pre-established performance goals and/or other terms
and conditions of a Performance Unit, Performance Share or Cash-Based Award are
attained or not attained following conclusion of the applicable Performance
Period. The Committee may, in its discretion, waive any such performance goals
and/or other terms and conditions relating to any such Award. The performance
goals applicable to a payment hereunder may provide for a targeted level or
levels of achievement using one or more of the following measures:

 

net sales

   appreciation in and/or maintenance of the price of the Shares or any other
publicly-traded securities of the Company    expense levels    sales or licenses
of the Company’s assets, including its intellectual property, whether in a
particular jurisdiction or territory or globally; or through partnering
transactions

revenue

   market share    implementation, completion or attainment of measurable
objectives with respect to research, development, manufacturing,
commercialization, products or projects, production volume levels, acquisitions
and divestitures and recruiting and maintaining personnel    financing and other
capital raising transactions (including sales of the Company’s equity or debt
securities; factoring transactions)

revenue growth or

product revenue

growth

   gross profits    financial ratios, including those measuring liquidity,
activity, profitability or leverage    cost of capital or assets under
management

 

18



--------------------------------------------------------------------------------

operating income

(before or after

taxes)

   earnings (including earnings before taxes, earnings before interest and taxes
or earnings before interest, taxes, depreciation and amortization)    strategic
partnerships or transactions (including in-licensing and out-licensing of
intellectual property; establishing relationships with commercial entities with
respect to the marketing, distribution and sale of the Company’s products
(including with group purchasing organizations, distributors and other vendors))
   co-development, co-marketing, profit sharing, joint venture or other similar
arrangements

pre- or after-tax

income (before or

after allocation of

corporate overhead

and bonus)

   economic value-added models or equivalent metrics    regulatory achievements
(including submitting or filing applications or other documents with regulatory
authorities or receiving approval of any such applications or other documents;
passing pre-approval inspections (whether of the Company or third parties))   
operating margins, gross margins or cash margin

earnings per share

   comparisons with various stock market indices    stockholder equity    debt
reduction

net income (before

or after taxes)

   reductions in costs    year-end cash   

return on equity

   cash flow or cash flow per share (before or after dividends)    working
capital levels, including cash, inventory and accounts receivable   

 

19



--------------------------------------------------------------------------------

total shareholder return    return on capital (including return on total capital
or return on invested capital)    research and development achievements   

return on assets or

net assets

   cash flow return on investment    operating efficiencies   

9.4          Such performance goals also may be based solely by reference to the
Company’s performance or the performance of a Subsidiary, division, business
segment or business unit of the Company, or based upon the relative performance
of other companies or upon comparisons of any of the indicators of performance
relative to other companies. The Committee may also exclude charges related to
an event or occurrence which the Committee determines should appropriately be
excluded, including (a) restructurings, discontinued operations, extraordinary
items, and other unusual or non-recurring charges, (b) an event either not
directly related to the operations of the Company or not within the reasonable
control of the Company’s management, or (c) the cumulative effects of tax or
accounting changes in accordance with U.S. generally accepted accounting
principles. The measures which constitute the performance goals may, at the
discretion of the Committee, be based on pro forma numbers and may, as the
Committee specifies, either include or exclude the effect of payment of the
bonuses under the Plan or any other bonus plans of the Company. The performance
goals may differ from Participant to Participant. Such performance goals shall
be set by the Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m) of the Code, and the
regulations thereunder. In establishing a performance goal, the Committee may,
to the extent doing so does not cause any amount payable hereunder that is
intended to be performance-based compensation under Code Section 162(m) to cease
to so qualify, provide that the attainment of the performance goal shall be
measured by appropriately adjusting the evaluation of the performance goal
performance to exclude (i) any extraordinary non-recurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year, or (ii) the
effect of any changes in accounting principles affecting the Company’s or a
business unit’s reported results.

9.5          Form and Timing of Payment of Performance Units, Performance Shares
and Cash-Based Awards.  Payment of earned Performance Units, Performance Shares
and Cash-Based Awards shall be as determined by the Committee and as set forth
in the Award Agreement. Subject to the terms of the Plan, the Committee, in its
sole discretion, may pay earned Performance Units, Performance Shares and
Cash-Based Awards in the form of cash or in Shares (or in a combination thereof)
which have an aggregate Fair Market Value equal to the value of the earned
Performance Units, Performance Shares or Cash-Based Awards as soon as
practicable after the end of the Performance Period and following the
Committee’s determination of actual performance against the performance goals
and/or other terms and conditions established by the Committee. Such Shares may
be granted subject to any restrictions imposed by the Committee, including
pursuant to Section 20.10. The determination of the Committee with respect to
the form of payment of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award.

9.6          Rights as a Stockholder.  A Participant receiving a Performance
Unit, Performance Share or Cash-Based Award shall have the rights of a
stockholder only as to Shares, if any, actually received by the Participant upon
satisfaction or achievement of the terms and conditions of such Award and not
with respect to Shares subject to the Award but not actually issued to such
Participant.

9.7          Termination of Employment or Service.  Each Award Agreement shall
set forth the extent to which the Participant shall have the right to retain
Performance Units, Performance Shares and/or Cash-Based Award following such
Participant’s Termination. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the applicable Award
Agreement, need not be uniform among all such Awards issued pursuant to the
Plan, and may reflect distinctions based on the reasons for Termination.

 

20



--------------------------------------------------------------------------------

ARTICLE X

OTHER STOCK-BASED AWARDS

10.1          Other Stock-Based Awards.  The Committee may grant types of
equity-based or equity-related Awards not otherwise described by the terms of
the Plan (including the grant or offer for sale of unrestricted Shares), in such
amounts (subject to Article IV) and subject to such terms and conditions, as the
Committee shall determine. Such Other Stock-Based Awards may involve the
transfer of actual Shares to Participants, or payment in cash or otherwise of
amounts based on the value of Shares and may include Awards designed to comply
with or take advantage of the applicable local laws of jurisdictions other than
the United States.

10.2          Value of Other Stock-Based Awards.  Each Other Stock-Based Award
shall be expressed in terms of Shares or units based on Shares, as determined by
the Committee. The Committee may establish performance goals in its discretion,
and any such performance goals shall be set forth in the applicable Award
Agreement. If the Committee exercises its discretion to establish performance
goals, the number and/or value of Other Stock-Based Awards that will be paid out
to the Participant will depend on the extent to which such performance goals are
met.

10.3          Payment of Other Stock-Based Awards.  Payment, if any, with
respect to an Other Stock-Based Award shall be made in accordance with the terms
of the Award, as set forth in the Award Agreement, in cash or Shares as the
Committee determines.

10.4          Termination of Employment or Service.  The Committee shall
determine the extent to which the Participant shall have the right to receive
Other Stock-Based Awards following the Participant’s Termination. Such
provisions shall be determined in the sole discretion of the Committee, such
provisions may be included in the applicable Award Agreement, but need not be
uniform among all Other Stock-Based Awards issued pursuant to the Plan, and may
reflect distinctions based on the reasons for Termination.

ARTICLE XI

DIVIDEND EQUIVALENTS

11.1          Dividend Equivalents.  Unless otherwise provided by the Committee,
no adjustment shall be made in the Shares issuable or taken into account under
Awards on account of cash dividends that may be paid or other rights that may be
issued to the holders of Shares prior to issuance of such Shares under such
Award. The Committee may grant Dividend Equivalents based on the dividends
declared on Shares that are subject to any Award, including any Award the
payment or settlement of which is deferred pursuant to Section 20.6. Dividend
Equivalents may be credited as of the dividend payment dates, during the period
between the date the Award is granted and the date the Award becomes payable or
terminates or expires. Dividend Equivalents may be subject to any limitations
and/or restrictions determined by the Committee. Dividend Equivalents granted
with respect to Performance Units and/or Performance Shares shall only be paid
when and to the extent such Award(s) are otherwise earned in accordance with
their terms. Dividend Equivalents shall be converted to cash or additional
Shares by such formula and at such time, and shall be paid at such times, as may
be determined by the Committee.

ARTICLE XII

VESTING LIMITATIONS

12.1          Full Value Award Vesting Limitations.  Notwithstanding any other
provision of this Plan to the contrary, Full Value Awards made to Employees,
Directors or Consultants shall become vested over a period of not less than
three (3) years (or, in the case of vesting based upon the attainment of
performance

 

21



--------------------------------------------------------------------------------

goals or other performance-based objectives, over a period of not less than one
(1) year measured from the commencement of the period over which performance is
evaluated) following the date the Award is made; provided, however, that,
notwithstanding the foregoing, (a) the Committee may provide that such vesting
restrictions may lapse or be waived upon the Participant’s death, disability,
retirement, any other specified Termination or the consummation of a Change of
Control and (b) Full Value Awards that result in the issuance of an aggregate of
up to 5% of the Shares available pursuant to Section 4.1(a) may be granted to
any one or more Participants without respect to such minimum vesting provisions.

ARTICLE XIII

TRANSFERABILITY OF AWARDS; BENEFICIARY DESIGNATION

13.1          Transferability of Incentive Stock Options.  No ISO or Tandem SAR
granted in connection with an ISO may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution or in accordance with Section 13.3. Further, all ISOs
and Tandem SARs granted in connection with ISOs granted to a Participant shall
be exercisable during his or her lifetime only by such Participant.

13.2          All Other Awards.  Except as otherwise provided in Section 8.5 or
Section 13.3 or a Participant’s Award Agreement or otherwise determined at any
time by the Committee, no Award granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution; provided that the Committee may permit
further transferability, on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability, subject to
Section 13.1 and any applicable Period of Restriction; provided further,
however, that no Award may be transferred for value or other consideration
without first obtaining approval thereof by the stockholders of the Company.
Further, except as otherwise provided in a Participant’s Award Agreement or
otherwise determined at any time by the Committee, or unless the Committee
decides to permit further transferability, subject to Section 13.1 and any
applicable Period of Restriction, all Awards granted to a Participant under the
Plan, and all rights with respect to such Awards, shall be exercisable or
available during his or her lifetime only by or to such Participant. With
respect to those Awards, if any, that are permitted to be transferred to another
individual, references in the Plan to exercise or payment related to such Awards
by or to the Participant shall be deemed to include, as determined by the
Committee, the Participant’s permitted transferee. In the event any Award is
exercised by or otherwise paid to the executors, administrators, heirs or
distributees of the estate of a deceased Participant, or such a Participant’s
beneficiary, or the transferee of an Award, in any such case, pursuant to the
terms and conditions of the Plan and the applicable Agreement and in accordance
with such terms and conditions as may be specified from time to time by the
Committee, the Company shall be under no obligation to issue Shares thereunder
unless and until the Company is satisfied, as determined in the discretion of
the Committee, that the person or persons exercising such Award, or to receive
such payment, are the duly appointed legal representative of the deceased
Participant’s estate or the proper legatees or distributees thereof or the named
beneficiary of such Participant, or the valid transferee of such Award, as
applicable. Any purported assignment, transfer or encumbrance of an Award that
does not comply with this Section 13.2 shall be void and unenforceable against
the Company.

13.3          Beneficiary Designation.  Each Participant may, from time to time,
name any beneficiary or beneficiaries who shall be permitted to exercise his or
her Option or SAR or to whom any benefit under the Plan is to be paid in case of
the Participant’s death before he or she fully exercises his or her Option or
SAR or receives any or all of such benefit. Each such designation shall revoke
all prior designations by the same Participant, shall be in a form prescribed by
the Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, a Participant’s unexercised Option or SAR, or amounts
due but remaining unpaid to such Participant, at the Participant’s death, shall
be exercised or paid as designated by the Participant by will or by the laws of
descent and distribution.

 

22



--------------------------------------------------------------------------------

ARTICLE XIV

RIGHTS OF PARTICIPANTS

14.1          Rights or Claims.  No person shall have any rights or claims under
the Plan except in accordance with the provisions of the Plan and any applicable
Award Agreement. Unless the Committee determines otherwise, a Participant shall
not have any rights as a shareholder with respect to shares of stock covered by
an Award until the date the Participant becomes the holder of record with
respect to such shares. The liability of the Company and any Subsidiary or
Affiliate under the Plan is limited to the obligations expressly set forth in
the Plan, and no term or provision of the Plan may be construed to impose any
further or additional duties, obligations, or costs on the Company, any
Subsidiary or any Affiliate thereof or the Board or the Committee not expressly
set forth in the Plan. The grant of an Award under the Plan shall not confer any
rights upon the Participant holding such Award other than such terms, and
subject to such conditions, as are specified in the Plan as being applicable to
such type of Award, or to all Awards, or as are expressly set forth in the Award
Agreement evidencing such Award. Without limiting the generality of the
foregoing, neither the existence of the Plan nor anything contained in the Plan
or in any Award Agreement shall be deemed to:

(a)      Give any Employee or Non-Employee Director the right to be retained in
the service of the Company, an Affiliate and/or a Subsidiary, whether in any
particular position, at any particular rate of compensation, for any particular
period of time or otherwise;

(b)      Restrict in any way the right of the Company, an Affiliate and/or a
Subsidiary to terminate, change or modify any Employee’s employment or any
Non-Employee Director’s service as a Director at any time with or without Cause;

(c)      Confer on any Consultant any right of continued relationship with the
Company, an Affiliate and/or a Subsidiary, or alter any relationship between
them, including any right of the Company or an Affiliate or Subsidiary to
terminate, change or modify its relationship with a Consultant;

(d)      Constitute a contract of employment or service between the Company or
any Affiliate or Subsidiary and any Employee, Non-Employee Director or
Consultant, nor shall it constitute a right to remain in the employ or service
of the Company or any Affiliate or Subsidiary;

(e)      Give any Employee, Non-Employee Director or Consultant the right to
receive any bonus, whether payable in cash or in Shares, or in any combination
thereof, from the Company, an Affiliate and/or a Subsidiary, nor be construed as
limiting in any way the right of the Company, an Affiliate and/or a Subsidiary
to determine, in its sole discretion, whether or not it shall pay any Employee,
Non-Employee Director or Consultant bonuses, and, if so paid, the amount thereof
and the manner of such payment; or

(f)      Give any Participant any rights whatsoever with respect to an Award
except as specifically provided in the Plan and the Award Agreement.

14.2           No Effects on Benefits.  Payments and other compensation received
by a Participant under an Award are not part of such Participant’s normal or
expected compensation or salary for any purpose, including calculating
termination, indemnity, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments under any laws, plans, contracts, policies, programs,
arrangements or otherwise. No claim or entitlement to compensation or damages
arises from the termination of the Plan or diminution in value of any Award or
Shares purchased or otherwise received under the Plan.

 

23



--------------------------------------------------------------------------------

ARTICLE XV

CHANGE OF CONTROL

15.1          Treatment of Outstanding Awards.  In the event of a Change of
Control, unless otherwise specifically prohibited by any applicable laws, rules
or regulations or otherwise provided in any applicable Award Agreement, as in
effect prior to the occurrence of the Change of Control, specifically with
respect to a Change of Control:

(a)      In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide, either by the terms of the Award
Agreement or by resolution adopted prior to the occurrence of such Change of
Control, that any Awards which are outstanding shall, as applicable and in whole
or in part, become vested, non-forfeitable and/or exercisable; have the
restrictions, performance goals, Period of Restriction or other conditions
applicable to such Awards be canceled, terminated or deemed achieved or have any
restrictions on transfer, sale assignment, pledge or other disposition
(including with respect to Shares issuable under such Award) lapse and/or that
any Award the payment or settlement of which was deferred under Section 20.6 or
otherwise may be paid or distributed immediately prior to the Change of Control,
subject to Section 17.6. Without limiting the foregoing, in its discretion, and
on such terms and conditions as it deems appropriate, the Committee may provide,
either by the terms of the Award Agreement or by resolution adopted prior to the
occurrence of such Change of Control, that the target payment opportunities
attainable under any outstanding Awards of Performance Units, Performance
Shares, Cash-Based Awards and other Awards shall be deemed to have been fully or
partially earned for any Performance Period(s), immediately prior to the
effective date of the Change of Control.

(b)      In its discretion and in accordance with the terms of the Plan, provide
that all or certain Awards be Assumed or Replaced. In the event that an Award is
not Assumed or Replaced, or in the event of a liquidation of the Company, then
such Award shall, as applicable, become fully vested, non-forfeitable and/or
exercisable; have the restrictions, performance goals, Period of Restriction or
other conditions applicable to such Award canceled, terminated or deemed
achieved or have any restrictions on transfer, sale assignment, pledge or other
disposition (including with respect to Shares issuable under such Award) lapse
immediately prior to the Change of Control and the target payment opportunities
under such outstanding Award of Performance Units, Performance Shares,
Cash-Based Awards or other Award shall be deemed to have been fully earned for
the entire Performance Period(s) immediately prior to the Change of Control.
Further, unless otherwise provided in any applicable Award Agreement, as in
effect prior to the occurrence of the Change of Control, if a Participant with
respect to whom an Award has been Assumed or Replaced incurs a Termination,
either by the Company, an Affiliate or a Subsidiary without Cause or by the
Participant for Good Reason (a “Terminated Participant”), after the Change of
Control, then subject to Section 15.1(b)(i) all outstanding Awards that are held
by such Terminated Participant, as the case may be, shall become fully vested,
non-forfeitable and/or exercisable; have the restrictions, performance goals,
Period of Restriction or other conditions applicable to such Award canceled,
terminated or deemed achieved or have any restrictions on transfer, sale
assignment, pledge or other disposition (including with respect to Shares
issuable under such Award) lapse immediately prior to the Change of Control.

          (i)    Notwithstanding Section 15.1(b), with respect to outstanding
Awards of Performance Units, Performance Shares, Cash-Based Awards or other
Awards, the target payment opportunities under such outstanding Awards of
Performance Units, Performance Shares, Cash-Based Awards or other Award shall be
deemed to have been fully earned for the entire Performance Period(s)
immediately prior to the Change of Control, in each case immediately preceding,
or upon the occurrence of the failure to assume or replace such Awards or upon a
Termination described in Section 15.1(b) and (I) there shall be paid out to each
Participant holding such an Award denominated

 

24



--------------------------------------------------------------------------------

in Shares, not later than five (5) days prior to the effective date of the
Change of Control, in the case of such Awards that are not Assumed or Replaced,
or upon the occurrence of such Termination, in the case of a Termination
described in Section 15.1(b), a pro rata number of Shares (or the equivalent
Fair Market Value thereof, as determined by the Committee, in cash) based upon
an assumed achievement of all relevant targeted performance goals, unless actual
performance exceeds the target, in which case actual performance shall be used,
and upon the length of time within the Performance Period which has elapsed
prior to the Change of Control or such Termination, as the case may be, and (II)
Awards denominated in cash shall be paid pro rata to the applicable Participant
or Participants in cash within thirty (30) days following the effective date of
the Change of Control, in the case of such Awards that are not Assumed or
Replaced, or within thirty (30) days following the occurrence of such
Termination, in the case of a Termination described in Section 15.1(b), with the
pro-ration determined as a function of the length of time within the Performance
Period which has elapsed prior to the Change of Control or Termination, as the
case may be, and based on an assumed achievement of all relevant targeted
performance goals, unless actual performance exceeds the target, in which case
actual performance shall be used.

(c)      In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide, either by the terms of the Award
Agreement applicable to any Award or by resolution adopted prior to the
occurrence of the Change of Control, that any outstanding Award shall be
adjusted by substituting for each Share subject to such Award immediately prior
to the transaction resulting in the Change of Control the consideration (whether
stock or other securities of the surviving corporation or any successor
corporation to the Company, or a parent or subsidiary thereof, or that may be
issuable by another corporation that is a party to the transaction resulting in
the Change of Control) received in such transaction by holders of Shares for
each Share held on the closing or effective date of such transaction, in which
event the aggregate Option Price or Grant Price, as applicable, of the Award
shall remain the same; provided, however, that if such consideration received in
such transaction is not solely stock of a successor, surviving or other
corporation, the Committee may provide for the consideration to be received upon
exercise or payment of an Award, for each Share subject to such Award, to be
solely stock or other securities of the successor, surviving or other
corporation, as applicable, equal in fair market value, as determined by the
Committee, to the per-Share consideration received by holders of Shares in such
transaction.

(d)      In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide, either by the terms of the Award
Agreement applicable to any Award or by resolution adopted prior to the
occurrence of the Change of Control, that any outstanding Award (or portion
thereof) shall be converted into a right to receive cash, on or as soon as
practicable following the closing date or expiration date of the transaction
resulting in the Change of Control in an amount equal to the highest value of
the consideration to be received in connection with such transaction for one
Share, or, if higher, the highest Fair Market Value of a Share during the thirty
(30) consecutive business days immediately prior to the closing date or
expiration date of such transaction, less the per-Share Option Price, Grant
Price or outstanding unpaid purchase price, as applicable to the Award,
multiplied by the number of Shares subject to such Award, or the applicable
portion thereof.

(e)      The Committee may, in its discretion, provide that an Award can or
cannot be exercised after, or will otherwise terminate or not terminate as of, a
Change of Control.

15.2           No Implied Rights; Other Limitations.  No Participant shall have
any right to prevent the consummation of any of the acts described in
Section 4.2 or 15.1 affecting the number of Shares available to, or other
entitlement of, such Participant under the Plan or such Participant’s Award. Any
actions or determinations of the Committee under this Article XV need not be
uniform as to all outstanding Awards, nor treat all Participants identically.
Notwithstanding the adjustments described in Section 15.1, in no event may any
Option or SAR be exercised after ten (10) years from the date it was originally
granted, and any changes to

 

25



--------------------------------------------------------------------------------

ISOs pursuant to this Article XV shall, unless the Committee determines
otherwise, only be effective to the extent such adjustments or changes do not
cause a “modification” (within the meaning of Section 424(h)(3) of the Code) of
such ISOs or adversely affect the tax status of such ISOs.

15.3          Termination, Amendment, and Modifications of Change of Control
Provisions.   Notwithstanding any other provision of the Plan (but subject to
the provisions of Section 15.1(h), the last sentence of Section 16.1 and
Section 16.2) or any Award Agreement provision, the provisions of this Article
XV may not be terminated, amended, or modified on or after the date of a Change
of Control to materially impair any Participant’s Award theretofore granted and
then outstanding under the Plan without the prior written consent of such
Participant.

ARTICLE XVI

AMENDMENT, MODIFICATION, AND TERMINATION

16.1          Amendment, Modification, and Termination.  The Board may, at any
time and with or without prior notice, amend, alter, suspend, or terminate the
Plan, and the Committee may, to the extent permitted by the Plan, amend the
terms of any Award theretofore granted, including any Award Agreement, in each
case, retroactively or prospectively; provided, however, that no such amendment,
alteration, suspension, or termination of the Plan shall be made which, without
first obtaining approval of the stockholders of the Company (where such approval
is necessary to satisfy (i) the then-applicable requirements of Rule 16b-3,
(ii) any requirements under the Code relating to ISOs, or (iii) any applicable
law, regulation or rule (including the applicable regulations and rules of the
SEC and any national securities exchange)), would:

(a)      except as is provided in Section 4.2, increase the maximum number of
Shares which may be sold or awarded under the Plan;

(b)      except as is provided in Section 4.2, decrease the minimum Option Price
or Grant Price requirements of Sections 6.3 and 7.2, respectively;

(c)      change the class of persons eligible to receive Awards under the Plan;

(d)      extend the duration of the Plan or the period during which Options or
SARs may be exercised under Section 6.4 or 7.6, as applicable; or

(e)      otherwise require stockholder approval to comply with any applicable
law, regulation or rule (including the applicable regulations and rules of the
SEC and any national securities exchange).

In addition, (A) no such amendment, alteration, suspension or termination of the
Plan or any Award theretofore granted, including any Award Agreement, shall be
made which would materially impair the previously accrued rights of a
Participant under any outstanding Award without the written consent of such
Participant, provided, however, that the Board may amend or alter the Plan and
the Committee may amend or alter any Award, including any Agreement, either
retroactively or prospectively, without the consent of the applicable
Participant, (x) so as to preserve or come within any exemptions from liability
under Section 16(b) of the Exchange Act, pursuant to the rules and releases
promulgated by the SEC (including Rule 16b-3), (y) if the Board or the Committee
determines in its discretion that such amendment or alteration either (I) is
required or advisable for the Company, the Plan or the Award to satisfy, comply
with or meet the requirements of any law, regulation, rule or accounting
standard or (II) is not reasonably likely to significantly diminish the benefits
provided under such Award, or that such diminishment has been or will be
adequately compensated, or (z) with respect to any Award that is granted to a
Participant and is intended to constitute qualified performance-based
compensation under Section 162(m) of the Code, if the Board or the Committee
determines in its discretion

 

26



--------------------------------------------------------------------------------

that such amendment or alteration is necessary under Section 162(m) (including
any amendment to Section 162(m)) or any regulations and ruling issued thereunder
to ensure that the Awards satisfy the requirements for qualification under Code
Section 162(m) and (B) except as is provided in Section 4.2, but notwithstanding
any other provisions of the Plan, neither the Board nor the Committee may take
any action: (1) to amend the terms of an outstanding Option or SAR to reduce the
Option Price or Grant Price thereof, cancel an Option or SAR and replace it with
a new Option or SAR with a lower Option Price or Grant Price, or that has an
economic effect that is the same as any such reduction or cancellation; or
(2) to cancel an outstanding Option or SAR having an Option Price or Grant Price
above the then-current Fair Market Value of the Shares in exchange for cash or
for the grant of another type of Award, without, in each such case, first
obtaining approval of the stockholders of the Company of such action.

For the avoidance of doubt, the amendment and restatement of the Plan effective
as of January 31, 2012 shall not materially impair the previously accrued rights
of a Participant under any Award outstanding as of January 31, 2012 without the
written consent of such Participant. To the extent the Committee determines any
provision of the Plan as amended and restated effective as of January 31, 2012
materially impairs the previously accrued rights of a Participant under any
Award outstanding as of January 31, 2012 without such Participant’s consent, the
relevant provision of the Plan as in effect immediately prior to January 31,
2012 shall apply with respect to such Participant and/or Award.

16.2          Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Board or the Committee shall make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or non-recurring events (including the events described in Section 4.2)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles, whenever the Board or
the Committee determines that such adjustments are necessary to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan. Any such adjustment with respect to an Award intended
to be an ISO shall be made only to the extent consistent with such intent,
unless the Board or the Committee determines otherwise. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan.

ARTICLE XVII

TAX WITHHOLDING AND OTHER TAX MATTERS

17.1          Tax Withholding.  The Company and/or any Subsidiary or Affiliate
are authorized to withhold from any Award granted or payment due under the Plan
the amount of all Federal, state, local and non-United States taxes due in
respect of such Award or payment and take any such other action as may be
necessary or appropriate, as determined by the Committee, to satisfy all
obligations for the payment of such taxes. The recipient of any payment or
distribution under the Plan shall make arrangements satisfactory to the Company,
as determined in the Committee’s discretion, for the satisfaction of any tax
obligations that arise by reason of any such payment or distribution. The
Company shall not be required to make any payment or distribution under or
relating to the Plan or any Award until such obligations are satisfied or such
arrangements are made, as determined by the Committee in its discretion.

17.2          Withholding or Tendering Shares.  Without limiting the generality
of Section 16.1, the Committee may in its discretion permit a Participant to
satisfy or arrange to satisfy, in whole or in part, the tax obligations incident
to an Award by: (a) electing to have the Company withhold Shares or other
property otherwise deliverable to such Participant pursuant to his or her Award
(provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy required Federal, state, local and non-United
States withholding obligations using the minimum statutory withholding rates for
Federal, state, local and/or non-U.S. tax purposes, including payroll taxes,
that are applicable to supplemental taxable income) and/or (b) tendering to the
Company Shares owned by such Participant (or by such Participant and his or her

 

27



--------------------------------------------------------------------------------

spouse jointly) and purchased or held for the requisite period of time as may be
required to avoid the Company’s or the Affiliates’ or Subsidiaries’ incurring an
adverse accounting charge, based, in each case, on the Fair Market Value of the
Shares on the payment date as determined by the Committee. All such elections
shall be irrevocable, made in writing, signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.

17.3          Special ISO Obligations.  The Committee may require a Participant
to give prompt written notice to the Company concerning any disposition of
Shares received upon the exercise of an ISO within: (i) two (2) years from the
date of granting such ISO to such Participant or (ii) one (1) year from the
transfer of such Shares to such Participant or (iii) such other period as the
Committee may from time to time determine. The Committee may direct that a
Participant with respect to an ISO undertake in the applicable Award Agreement
to give such written notice described in the preceding sentence, at such time
and containing such information as the Committee may prescribe, and/or that the
certificates evidencing Shares acquired by exercise of an ISO refer to such
requirement to give such notice.

17.4          Section 83(b) Election.  If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to an Award as of the date of
transfer of Shares rather than as of the date or dates upon which the
Participant would otherwise be taxable under Section 83(a) of the Code, such
Participant shall deliver a copy of such election to the Company immediately
after filing such election with the Internal Revenue Service. Neither the
Company nor any Subsidiary or Affiliate shall have any liability or
responsibility relating to or arising out of the filing or not filing of any
such election or any defects in its construction.

17.5          No Guarantee of Favorable Tax Treatment.  Although the Company
intends to administer the Plan so that Awards will be exempt from, or will
comply with, the requirements of Code Section 409A, the Company does not warrant
that any Award under the Plan will qualify for favorable tax treatment under
Code Section 409A or any other provision of federal, state, local, or non-United
States law. The Company shall not be liable to any Participant for any tax,
interest, or penalties the Participant might owe as a result of the grant,
holding, vesting, exercise, or payment of any Award under the Plan.

17.6          Non-Qualified Deferred Compensation.

(a)      If any Award would be considered deferred compensation as defined under
Code Section 409A and would fail to meet the requirements of Code Section 409A,
then such Award shall be null and void; provided, however, that the Committee
may permit deferrals of compensation pursuant to the terms of a Participant’s
Award Agreement, a separate plan, or a subplan which (in each case) meets the
requirements of Code Section 409A. Additionally, to the extent any Award is
subject to Code Section 409A, notwithstanding any provision herein to the
contrary, the Plan shall not permit the acceleration of the time or schedule of
any distribution related to such Award, except as permitted by Code
Section 409A.

(b)      Notwithstanding any provisions of the Plan to the contrary, in no event
shall any deferral under Section 20.6 be permitted if the Committee determines
that such deferral would result in the imposition of additional tax under Code
Section 409A.

(c)      The Committee shall not extend the period to exercise an Option or
Stock Appreciation Right to the extent that such extension would cause the
Option or Stock Appreciation Right to become subject to Code Section 409A. An
Award Agreement may provide that the period of time over which an NQSO may be
exercised shall be automatically extended if on the scheduled expiration date of
such Option the Participant’s exercise of such Option would violate applicable
securities laws; provided, however, that during such extended exercise period
the Option may only be exercised to the extent the Option was exercisable in
accordance with its terms immediately prior to such scheduled expiration date;
provided further, however, that such extended exercise period shall end not
later than thirty (30) days after the exercise of such Option first would no
longer violate such laws.

 

28



--------------------------------------------------------------------------------

(d)      Unless the Committee provides otherwise in an Award Agreement, each
Restricted Stock Unit, Performance Unit, Performance Share, Cash-Based Award
and/or Other Stock-Based Award shall be paid in full to the Participant no later
than the fifteenth (15th) day of the third (3rd) month after the end of the
first (1st) calendar year in which such Award is no longer subject to a
“substantial risk of forfeiture” within the meaning of Code Section 409A. If the
Committee provides in an Award Agreement that a Restricted Stock Unit,
Performance Unit, Performance Share, Cash-Based Award or Other Stock-Based Award
is intended to be subject to Code Section 409A, the Award Agreement shall
include terms that are intended to satisfy the requirements of Code
Section 409A.

(e)      No Dividend Equivalents shall relate to Shares underlying an Option or
SAR unless such Dividend Equivalent rights are explicitly set forth as a
separate arrangement and do not cause any such Option or SAR to be subject to
Code Section 409A.

(f)      Notwithstanding any other provisions of the Plan or any Award Agreement
to the contrary, if a Termination that is not a Separation from Service occurs,
and payment or distribution of an Award constituting deferred compensation
subject to Code Section 409A would otherwise be made or commence on the date of
such Termination (pursuant to the Plan, the Award Agreement or otherwise),
(i) the vesting of such Award shall accelerate in accordance with the Plan and
the Award Agreement, (ii) such payment or distribution shall not be made or
commence prior to the earliest date on which Code Section 409A permits such
payment or distribution to be made or commence without additional taxes or
penalties under Code Section 409A, and (iii) in the event any such payment or
distribution is deferred in accordance with the immediately preceding clause
(ii), such payment or distribution that would have been made prior to the
deferred payment or commencement date, but for Code Section 409A, shall be paid
or distributed on such earliest payment or commencement date, together, if
determined by the Committee, with interest at the rate established by the
Committee.

(g)      Notwithstanding any other provisions of the Plan or any Award Agreement
to the contrary, if a Change of Control that is not a Qualified Change of
Control occurs, and payment or distribution of an Award constituting deferred
compensation subject to Section 409A of the Code would otherwise be made or
commence on the date of such Change of Control (pursuant to the Plan, the Award
Agreement or otherwise), (i) the vesting of such Award shall accelerate in
accordance with the Plan and the Award Agreement, (ii) such payment or
distribution shall not be made or commence prior to the earliest date on which
Code Section 409A permits such payment or distribution to be made or commence
without additional taxes or penalties under Code Section 409A, and (iii) in the
event any such payment or distribution is deferred in accordance with the
immediately preceding clause (ii), such payment or distribution that would have
been made prior to the deferred payment or commencement date, but for Code
Section 409A, shall be paid or distributed on such earliest payment or
commencement date, together, if determined by the Committee, with interest at
the rate established by the Committee.

(h)      Although the Company intends to administer the Plan so that Awards will
be exempt from, or will comply with, the requirements of Code Section 409A, the
Company does not warrant that any Award under the Plan will qualify for
favorable tax treatment under Code Section 409A or any other provision of
federal, state, local, or non-United States law. The Company shall not be liable
to any Participant for any tax, interest, or penalties the Participant might owe
as a result of the grant, holding, vesting, exercise, or payment of any Award
under the Plan.

 

29



--------------------------------------------------------------------------------

ARTICLE XVIII

LIMITS OF LIABILITY; INDEMNIFICATION

18.1          Limits of Liability.

(a)      Any liability of the Company or a Subsidiary or Affiliate to any
Participant with respect to any Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement.

(b)      None of the Company, any Subsidiary, any Affiliate, any member of the
Board or the Committee or any other person participating in any determination of
any question under the Plan, or in the interpretation, administration or
application of the Plan, shall have any liability, in the absence of bad faith,
to any party for any action taken or not taken in connection with the Plan,
except as may expressly be provided by statute.

(c)      Each member of the Committee, while serving as such, shall be
considered to be acting in his or her capacity as a director of the Company.
Members of the Board of Directors and members of the Committee acting under the
Plan shall be fully protected in relying in good faith upon the advice of
counsel and shall incur no liability except for gross negligence or willful
misconduct in the performance of their duties.

(d)      The Committee may, with the approval of the Board, employ such
attorneys and/or consultants, accountants, appraisers, brokers, agents and other
persons, any of whom may be an Employee, as the Committee deems necessary or
appropriate. The Committee, the Company and its officers and Directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
The Committee shall not incur any liability for any action taken in good faith
in reliance upon the advice of such counsel or other persons.

(e)      The Company shall not be liable to a Participant or any other person as
to: (i) the non-issuance of Shares as to which the Company has been unable to
obtain from any regulatory body having relevant jurisdiction the authority
deemed by the Committee or the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, and (ii) any tax consequence
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Option or other Award.

18.2          Indemnification.  Subject to the requirements of Delaware law,
each individual who is or shall have been a member of the Committee or of the
Board, or an officer of the Company to whom authority was delegated in
accordance with Article III, shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of the individual’s own willful misconduct or
except as provided by statute. The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such individual may
be entitled under the Company’s Certificate of Incorporation or By-Laws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
or hold harmless such individual.

 

30



--------------------------------------------------------------------------------

ARTICLE XIX

SUCCESSORS

19.1          General.  All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

ARTICLE XX

MISCELLANEOUS

20.1          Drafting Context; Captions.  Except where otherwise indicated by
the context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural. The
words “Article,” “Section,” and “paragraph” herein shall refer to provisions of
the Plan, unless expressly indicated otherwise. The words “include,” “includes,”
and “including” herein shall be deemed to be followed by “without limitation”
whether or not they are in fact followed by such words or words of similar
import, unless the context otherwise requires. The headings and captions
appearing herein are inserted only as a matter of convenience. They do not
define, limit, construe, or describe the scope or intent of the provisions of
the Plan.

20.2          Forfeiture Events.

(a)      Notwithstanding any provision of the Plan to the contrary, the
Committee shall have the authority to determine (and may so provide in any
Agreement) that a Participant’s (including his or her estate’s, beneficiary’s or
transferee’s) rights (including the right to exercise any Option or SAR),
payments and benefits with respect to any Award shall be subject to reduction,
cancellation, forfeiture or recoupment (to the extent permitted by applicable
law) in the event of the Participant’s Termination for Cause or due to voluntary
resignation; serious misconduct; violation of the Company’s or a Subsidiary’s or
Affiliate’s policies; breach of fiduciary duty; unauthorized disclosure of any
trade secret or confidential information of the Company or a Subsidiary or
Affiliate; breach of applicable non-competition, non-solicitation,
confidentiality or other restrictive covenants; or other conduct or activity
that is in competition with the business of the Company or any Subsidiary or
Affiliate, or otherwise detrimental to the business, reputation or interests of
the Company and/or any Subsidiary or Affiliate; or upon the occurrence of
certain events specified in the applicable Award Agreement (in any such case,
whether or not the Participant is then an Employee, Non-Employee Director or
Consultant). The determination of whether a Participant’s conduct, activities or
circumstances are described in the immediately preceding sentence shall be made
by the Committee in its good faith discretion, and pending any such
determination, the Committee shall have the authority to suspend the exercise,
payment, delivery or settlement of all or any portion of such Participant’s
outstanding Awards pending an investigation of the matter.

(b)      If the Company is required to prepare an accounting restatement (x) due
to the material non-compliance of the Company, as a result of misconduct, with
any financial reporting requirement under the securities laws, if a Participant
knowingly or grossly negligently engaged in such misconduct, or knowingly or
grossly negligently failed to prevent such misconduct, or if a Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve (12)-month period following the first public issuance or filing with the
SEC (whichever just occurred) of the financial document embodying such financial
reporting requirement, and (y) the Committee may in its discretion provide that
if the amount earned

 

31



--------------------------------------------------------------------------------

under any Participant’s Award is reduced by such restatement, such Participant
shall reimburse the Company the amount of any such reduction previously paid in
settlement of such Award.

20.3          Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

20.4          Transfer, Leave of Absence.  For purposes of the Plan, a transfer
of an Employee from the Company to an Affiliate or Subsidiary (or, for purposes
of any ISO granted under the Plan, only a Subsidiary), or vice versa, or from
one Affiliate or Subsidiary to another (or in the case of an ISO, only from one
Subsidiary to another), and a leave of absence, duly authorized in writing by
the Company or a Subsidiary or Affiliate, shall not be deemed a Termination of
the Employee for purposes of the Plan or with respect to any Award (in the case
of ISOs, to the extent permitted by the Code). The Committee shall have the
discretion to determine the effects upon any Award, upon an individual’s status
as an Employee, Non-Employee Director or Consultant for purposes of the Plan
(including whether a Participant shall be deemed to have experienced a
Termination or other change in status) and upon the exercisability, vesting,
termination or expiration of any Award in the case of: (a) any Participant who
is employed by an entity that ceases to be an Affiliate or Subsidiary (whether
due to a spin-off or otherwise), (b) any transfer of a Participant between
locations of employment with the Company, an Affiliate, and/or Subsidiary or
between the Company, an Affiliate or Subsidiary or between Affiliates or
Subsidiaries, (c) any leave of absence of a Participant, (d) any change in a
Participant’s status from an Employee to a Consultant or a Non-Employee
Director, or vice versa; and (e) upon approval by the Committee, any Employee
who experiences a Termination but becomes employed by a partnership, joint
venture, corporation or other entity not meeting the requirements of an
Affiliate or Subsidiary, subject, in each case, to the requirements of Code
Section 422 applicable to any ISOs and Code Section 409A applicable to any
Options and SARs.

20.5          Exercise and Payment of Awards.  An Award shall be deemed
exercised or claimed when the Secretary of the Company or any other Company
official or other person designated by the Committee for such purpose receives
appropriate written notice from a Participant, in form acceptable to the
Committee, together with payment of the applicable Option Price, Grant Price or
other purchase price, if any, and compliance with Article XVI, in accordance
with the Plan and such Participant’s Award Agreement.

20.6          Deferrals.  To the extent provided in the Award Agreement, the
Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the lapse or waiver of the Period of
Restriction or other restrictions with respect to Restricted Stock or the
payment or satisfaction of Restricted Stock Units, Performance Units,
Performance Shares, Cash-Based Awards or Other Stock-Based Awards. If any such
deferral election is required or permitted, (a) such deferral shall represent an
unfunded and unsecured obligation of the Company and shall not confer the rights
of a stockholder unless and until Shares are issued thereunder; (b) the number
of Shares subject to such deferral shall, until settlement thereof, be subject
to adjustment pursuant to Section 4.2; and (c) the Committee shall establish
rules and procedures for such deferrals and payment or settlement thereof, which
may be in cash, Shares or any combination thereof, and such deferrals may be
governed by the terms and conditions of any deferred compensation plan of the
Company or Affiliate specified by the Committee for such purpose.

20.7          Loans.  The Company may, in the discretion of the Committee,
extend one or more loans to Participants in connection with the exercise or
receipt of an Award granted to any such Participant; provided, however, that the
Company shall not extend loans to any Participant if prohibited by law or the
rules of any stock exchange or quotation system on which the Company’s
securities are listed. The terms and conditions of any such loan shall be
established by the Committee.

 

32



--------------------------------------------------------------------------------

20.8          No Effect on Other Plans.  Neither the adoption of the Plan nor
anything contained herein shall affect any other compensation or incentive plans
or arrangements of the Company or any Subsidiary or Affiliate, or prevent or
limit the right of the Company or any Subsidiary or Affiliate to establish any
other forms of incentives or compensation for their directors, officers,
eligible employees or consultants or grant or assume options or other rights
otherwise than under the Plan.

20.9          Section 16 of Exchange Act.  Unless otherwise stated in the Award
Agreement, notwithstanding any other provision of the Plan, any Award granted to
an Insider shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including Rule
16b-3) that are requirements for the application of such exemptive rule, and the
Plan and the Award Agreement shall be deemed amended to the extent necessary to
conform to such limitations.

20.10          Requirements of Law; Limitations on Awards.

(a)      The granting of Awards and the issuance of Shares under the Plan shall
be subject to all applicable laws, rules, and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

(b)      If at any time the Committee shall determine, in its discretion, that
the listing, registration and/or qualification of Shares upon any securities
exchange or under any state, Federal or non-United States law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the sale or purchase of Shares hereunder,
the Company shall have no obligation to allow the grant, exercise or payment of
any Award, or to issue or deliver evidence of title for Shares issued under the
Plan, in whole or in part, unless and until such listing, registration,
qualification, consent and/or approval shall have been effected or obtained, or
otherwise provided for, free of any conditions not acceptable to the Committee.

(c)      If at any time counsel to the Company shall be of the opinion that any
sale or delivery of Shares pursuant to an Award is or may be in the
circumstances unlawful or result in the imposition of excise taxes on the
Company or any Subsidiary or Affiliate under the statutes, rules or regulations
of any applicable jurisdiction, the Company shall have no obligation to make
such sale or delivery, or to make any application or to effect or to maintain
any qualification or registration under the Securities Act, or otherwise with
respect to Shares or Awards and the right to exercise or payment of any Option
or Award shall be suspended until, in the opinion of such counsel, such sale or
delivery shall be lawful or will not result in the imposition of excise taxes on
the Company or any Subsidiary or Affiliate.

(d)      Upon termination of any period of suspension under this
Section 20.10(d), any Award affected by such suspension which shall not then
have expired or terminated shall be reinstated as to all Shares available before
such suspension and as to the Shares which would otherwise have become available
during the period of such suspension, but no suspension shall extend the term of
any Award.

(e)      The Committee may require each person receiving Shares in connection
with any Award under the Plan to represent and agree with the Company in writing
that such person is acquiring such Shares for investment without a view to the
distribution thereof, and/or provide such other representations and agreements
as the Committee may prescribe. The Committee, in its absolute discretion, may
impose such restrictions on the ownership and transferability of the Shares
purchasable or otherwise receivable by any person under any Award as it deems
appropriate. Any such restrictions shall be set forth in the applicable Award
Agreement, and the certificates evidencing such shares may include any legend
that the Committee deems appropriate to reflect any such restrictions.

 

33



--------------------------------------------------------------------------------

(f)      An Award and any Shares received upon the exercise or payment of an
Award shall be subject to such other transfer and/or ownership restrictions
and/or legending requirements as the Committee may establish in its discretion
and may be referred to on the certificates evidencing such Shares, including
restrictions under applicable Federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.

20.11          Participants Deemed to Accept Plan.  By accepting any benefit
under the Plan, each Participant and each person claiming under or through any
such Participant shall be conclusively deemed to have indicated their acceptance
and ratification of, and consent to, all of the terms and conditions of the Plan
and any action taken under the Plan by the Board, the Committee or the Company,
in any case in accordance with the terms and conditions of the Plan.

20.12          Governing Law.  Except as to matters concerning the issuance of
Shares or other matters of corporate governance, which shall be determined, and
related Plan and Award provisions, which shall be construed, under the laws of
Delaware, the Plan and each Award Agreement shall be governed by the laws of the
State of California, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction. Unless otherwise provided in the Award
Agreement, Participants are deemed to submit to the exclusive jurisdiction and
venue of the federal or state courts of the State of California, to resolve any
and all issues that may arise out of or relate to the Plan or any related Award
Agreement.

20.13          Plan Unfunded.  The Plan shall be unfunded. The Company shall not
be required to establish any special or separate fund or to make any other
segregation of assets to assure the issuance of Shares or the payment of cash
upon exercise or payment of any Award. Proceeds from the sale of Shares pursuant
to Options or other Awards granted under the Plan shall constitute general funds
of the Company.

20.14          Uncertificated Shares.  To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may nevertheless be effected on a non-certificated basis, to the extent
not prohibited by applicable law or the rules of any stock exchange.

20.15          No Fractional Shares.  An Option or other Award shall not be
exercisable with respect to a fractional Share or the lesser of fifty
(50) shares or the full number of Shares then subject to the Option or other
Award. No fractional Shares shall be issued upon the exercise or payment of an
Option or other Award.

20.16          Participants Based Outside of the United States.  Notwithstanding
any provision of the Plan to the contrary, in order to comply with the laws or
practices of countries other than the United States in which the Company, any
Affiliate, and/or any Subsidiary operates or has Employees, Non-Employee
Directors or Consultants, the Committee, in its sole discretion, shall have the
power and authority to:

(a)      Determine which Affiliates and Subsidiaries shall be covered by the
Plan;

(b)      Determine which Employees, Non-Employee Directors and/or Consultants
outside the United States are eligible to participate in the Plan;

(c)      Grant Awards (including substitutes for Awards), and modify the terms
and conditions of any Awards, on such terms and conditions as the Committee
determines necessary or appropriate to permit participation in the Plan by
individuals otherwise eligible to so participate who are non-United States
nationals or employed outside the United States, or otherwise to comply with
applicable non-United States laws or conform to applicable requirements or
practices of jurisdictions outside the United States;

 

34



--------------------------------------------------------------------------------

(d)      Establish subplans and adopt or modify exercise procedures and other
terms and procedures, to the extent such actions may be necessary or advisable.
Any subplans and modifications to Plan terms and procedures established under
this Section 20.16(d) by the Committee shall be attached to the Plan as
appendices; and

(e)      Take any action, before or after an Award is made, that the Committee,
in its discretion, deems advisable to obtain approval or comply with any
necessary local government regulatory exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate any applicable law.

 

35